Title: From John Adams to United States Congress, 30 January 1801
From: Adams, John
To: United States Congress


				
					Gentlemen of the Senate and Gentlemen of the House of Representatives:
					United States, January 30, 1801.
				
				 I transmit to Congress for their consideration a letter from William Thornton, Alexander White, and William Cranch, esquires, commissioners of the city of Washington, with a representation of the affairs of the city made by them to the President of the United States, dated 28th of January, 1801, accompanied with a series of documents marked from A to H, inclusively,
				
					John Adams.
				
				
			